Exhibit 10.15
 
AMENDMENT No. 4, dated as of June 11, 2008 (“Amendment”), executed in connection
with the Credit Agreement, dated as of November 23, 2005, and entered into by
and among MTM Technologies, Inc., a New York corporation ("MTM"), MTM
Technologies (California), Inc., a Delaware corporation ("MTM-CA"), MTM
Technologies (Texas), Inc., a Delaware corporation ("MTM-TX"), MTM Technologies
(US), Inc., a Delaware corporation ("MTM-US"), MTM Technologies (Massachusetts),
LLC, a Delaware limited liability company ("MTM-MA") and Info Systems, Inc., a
Delaware corporation ("ISI", MTM, MTM-CA, MTM-TX, MTM-US, MTM-MA and ISI being
collectively, the "Borrowers" and each a "Borrower"); Columbia Partners, L.L.C.
Investment Management, as Investment Manager; and National Electrical Benefit
Fund, as Lender (as amended or modified, the “Credit Agreement”).  Terms which
are capitalized in this Amendment and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.
 
WHEREAS, the Borrowers have requested that the Investment Manager and the
Lender:  (a) consent to and approve an amendment to an unsecured subordinated
indebtedness to Pequot Private Equity Fund III, L.P. and/or Pequot Offshore
Private Equity Partners III, L.P., in the principal amount of $2,500,000, (b)
consent to and approve the incurrence by MTM of certain unsecured subordinated
indebtedness to Pequot Private Equity Fund III, L.P. and/or Pequot Offshore
Private Equity Partners III, L.P., in the principal amount up to $3,000,000, and
(c) waive certain terms of the Credit Agreement in relation to the foregoing
request, and the Investment Manager and the Lender have agreed to the foregoing
requests on the terms contained in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
Section One.  Consent and Waiver.   At the request of Borrower, each of
Investment Manager and Lender hereby (a) consents to and approves of, pursuant
to Section 5.2 of the Credit Agreement, (i) an amendment to an unsecured
subordinated indebtedness to Pequot Private Equity Fund III, L.P. and/or Pequot
Offshore Private Equity Partners III, L.P. (“Pequot”), in the principal amount
of $2,500,000, on terms and conditions substantially as set forth in the Second
Amended Notes attached hereto as Schedule I, and (ii)  the incurrence by the
Borrower of certain unsecured Subordinated Debt to Pequot Private Equity Fund
III, L.P. and/or Pequot Offshore Private Equity Partners III, L.P., in the
principal amount of up to $3,000,000 with an initial funding of $2,750,000 on or
before June 11, 2008 and a subsequent funding of $250,000 on or about June 17,
2008, on terms and conditions substantially as set forth in the Subordinated
Promissory Notes attached hereto as Schedule II (the “Notes”), to fund working
capital needs of the Borrower, (b) agrees that the subordination terms set forth
in the Second Amended Notes and the Notes shall satisfy the requirement for a
subordination agreement, and (c) consents to and approves of payments being made
under the Notes in accordance with the subordination terms set forth therein.
 
Section Two.  Representations and Warranties.  To induce the Investment Manager
and the Lender to enter into this Amendment, each of the Borrowers hereby
warrants and represents to the Investment Manager and the Lenders as follows:
 
(a)           all of the representations and warranties contained in the Credit
Agreement and each other Loan Document to which such Borrower is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except as otherwise disclosed in MTM’s
filings pursuant to the Securities Exchange Act of 1934, as amended, since the
date of the Credit Agreement, and (ii) to the extent of changes resulting from
transactions expressly permitted by the Credit Agreement, this Amendment or any
of the other Loan Documents, or to the extent that such representations and
warranties are expressly made only as of an earlier date;
 

--------------------------------------------------------------------------------


 
(b)           the execution, delivery and performance of this Amendment by such
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action, and such Borrower has received all necessary
consents and approvals, if any are required, for the execution and delivery of
this Amendment;
 
(c)           upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity; and
 
(d)           neither the execution and delivery of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law or regulation applicable to any
Borrower, (ii) cause a violation by any Borrower of any order or decree of any
court or government instrumentality applicable to it, (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or material instrument to which any
Borrower is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of the Investment Manager and the Lender, to secure
the Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws or any capital stock provisions of any Borrower, or (vi) be reasonably
likely to have a Material Adverse Effect.
 
Section Three.  General Provisions.
 
(a)           Except as herein expressly amended, the Credit Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 
(b)           To induce the Investment Manager and the Lender to enter into this
Amendment, the Borrowers, jointly and severally, represent and warrant to the
Investment Manager and the Lender that except for the Events of Default set
forth in any prior waiver letter executed by parties, no other Event of Default
has occurred.
 
(c)           This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
 
(d)           This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Amendment have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.



 
COLUMBIA PARTNERS, L.L.C.
INVESTMENT MANAGEMENT,
as Investment Manager


 

 
By:
/s/ Jason Crist   

 
Name:  
Jason Crist   
Title:    
Managing Director






 
NATIONAL ELECTRICAL BENEFIT FUND,
as Lender
By:  Columbia Partners, L.L.C.
Investment Management, its Authorized Signatory


 

 
By:
/s/ Jason Crist   

 
Name: 
Jason  Crist   
Title:   
Managing Director



 

--------------------------------------------------------------------------------


 



 
MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent, and as successor by
merger with each of MTM Technologies (California),
Inc., and MTM Technologies (Texas), Inc.


 

 
By:
/s/ J.W. Braukman, III  

 
Name:
J.W. Braukman III
 
Title:
Senior Vice President and
Chief Financial Officer






 
MTM TECHNOLOGIES (US), INC.


 

 
By:
/s/ J.W. Braukman, III  

 
Name:
J.W. Braukman III
 
Title:
Senior Vice President and
Chief Financial Officer




 
INFO SYSTEMS, INC.


 

 
By:
/s/ J.W. Braukman, III  

 
Name:
J.W. Braukman III
 
Title:
Senior Vice President and
Chief Financial Officer




 
MTM TECHNOLOGIES (MASSACHUSETTS), LLC

 
 

 
By:
/s/ J.W. Braukman, III  

 
Name:
J.W. Braukman III
 
Title:
Senior Vice President and
Chief Financial Officer

 